10

ll

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DIsTRICT oF NEVADA
=l= =l< >I<

MICHAEL H. PoNDER, ease NO. 2; 18-¢v-01604-APG-PAL

Plaintiff, oRl)ER DENYING TRANSFER oF
CASE
V.
HANs-PETER WILD,
Defendant.

 

 

 

 

Defendant Hans-Peter Wild filed a Notice of Related Case Pursuant to LR 42-1(a) and
requested that this case be transferred to District Judge Jarnes C. Mahan. ECF No. 19. Judge
Mahan previously dismissed a case involving these same parties for lack of personal jurisdiction
See Case No. 2:16-cv-2305-JCM-PAL, ECF No. 24. There does not appear to be anything
complex or unusual about the jurisdictional issues that defendant Wild apparently Wishes to raise
in this case. Thus, there Would not be a “substantial savings of judicial effort” by assigning the
case to Judge Mahan. LR 42-1(a)(3). I have conferred With Judge Mahan about this and he agrees
that transfer is inappropriate

IT IS THEREFORE ORDERED that defendant Wild’s request to assign this case to
District Judge Mahan is denied.

Dated: January 30, 2019.

%M

ANDREW P. GoRDoN
UNITED sTATEs DISTRICT JUDGE

 

 

